Memorandum by the Court. Appeal from an order of the Supreme Court, Broome County, which denied, after a hearing, defendant’s application in the nature of a writ of error coram nobis to vacate a judgment of conviction entered December 4, 1931, upon a plea of guilty of murder in the second degree. (Memorandum on prior appeal, 26 A D 2d 735.) On this record the Special Term was warranted in finding that the defendant failed to sustain his burden of establishing by a preponderance of credible evidence that he was not represented by counsel at the time of his plea and sentence. Order affirmed. Gibson, P. J., Herlihy, Aulisi, 'Staley, Jr., and Gabrielli, JJ., concur in memorandum by the court.